Citation Nr: 0001612	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as schizophrenia, residual 
type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

By decision dated in December 1995, the Board reopened the 
veteran's initial claim for new and material evidence but 
denied it on the merits.  Subsequently, the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (the Veterans Claims Court).  By Order 
entered February 6, 1997, the Veterans Claims Court vacated 
the Board's December 1995 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  

In November 1997, the Board remanded the case for additional 
development.  In November 1999, the Board sought a medical 
advisory opinion, which was received by the Board and sent to 
the veteran in December 1999.  The veteran provided 
additional argument in correspondence dated in December 1999 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service medical records are essentially unavailable, 
apparently having been destroyed at the accidental fire at 
the National Personnel Records Center (NPRC) in 1973.  

3.  The veteran has post-service evidence of treatment for 
nervous tension beginning in January 1958, shortly after 
service separation.  Since 1961, he has been diagnosed with 
and treated for schizophrenia.

4.  Competent medical evidence indicates that the veteran's 
currently diagnosed schizophrenia reasonably appears to have 
manifested to a compensable degree within one year following 
service separation.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
schizophrenia, residual type was present to a compensable 
degree within one year of service; thus service is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  That is to say, service 
connection for a psychosis may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  

As noted above, attempts to locate the veteran's service 
medical records have been unsuccessful.  Apparently, his 
records were destroyed in the accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  The only service 
medical records currently associated with the claims file are 
induction and separation examinations, an abstract of service 
health facilities, and dental treatment showing no evidence 
of a psychiatric disorder.  There are, however, no service 
clinical treatment records whatsoever.  

Briefly, post-service medical evidence indicates that the 
veteran received private medical treatment for "nervous 
tension" as early as January 1958, two months after service 
separation, through 1961.  In July 1961, he was hospitalized 
for schizophrenic reaction, chronic, undifferentiated type.  
In 1962, he was treated for paranoia and agitation.  In 
January 1975, a VA examiner diagnosed chronic 
undifferentiated schizophrenia.  Clinical records show on-
going treatment and diagnoses of constitutional inadequacies, 
schizophrenia, schizoaffective disorder, borderline mental 
retardation, and anxiety reaction.  A more recent VA 
examination report dated in June 1998 related a diagnosis of 
schizophrenic disorder, residual type, and generalized 
anxiety disorder.  

In December 1999, the Board received a written opinion from 
an independent medical expert.  The expert was requested to 
offer an opinion regarding whether the veteran's treatment 
for "nerves" and symptoms of "nervous tension" shortly 
after service separation were manifestations of 
schizophrenia, first diagnosed in 1961.  After describing the 
course of schizophrenia from the DSM-IV, noting that the 
median age at onset for the first psychotic episode was early 
to mid-twenties for men, that the majority of individuals 
displayed some type of prodromal phase manifested by the slow 
and gradual development of a variety of signs and symptoms, 
and that the course of schizophrenia may be variable, the 
medical expert answered in the affirmative that it was as 
least as likely as not that the veteran's early treatments 
for "nerves" and "nervous tension" were manifestations of 
schizophrenia first diagnosed in 1961.  

The Board finds, based on the evidence of record, that it was 
at least as likely as not that the veteran's currently 
diagnosed schizophrenia, first manifested in 1961, was the 
result of an occurrence or event incurred while on active 
duty.  Although there is no clinical evidence of a 
psychiatric disability during service, the evidence is clear 
that the veteran exhibited signs and symptoms of a 
psychiatric disorder to a compensable degree within two 
months of service separation.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9210 (1996).  Specifically, the evidence 
indicated that he has never been able to work due to his 
psychiatric disability.  Further, the record reveals that the 
veteran has received nearly continuous treatment for 
variously defined psychiatric disorders over the course of 
many years.  Finally, when asked specifically to address the 
issue germane to the veteran's claim, a medical expert opined 
that it was as least as likely as not that the veteran's 
early treatments for nerves were the manifestations of his 
currently-diagnosed schizophrenia, first diagnosed in 1961.  
This consistency in the records, and the medical explanation 
recently offered after a review of the record, coupled with 
the missing service medical records, provides a basis to 
conclude that the evidence is evenly balanced in this case.  
As such, the Board concludes that reasonable doubt should be 
resolved in favor of the veteran and service connection for 
schizophrenia, is in order.  


ORDER

Entitlement to service connection for schizophrenia, residual 
type, is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

